OPINION — AG — IN REFERENCE TO ARTICLE X, SECTION 8 OKLAHOMA CONSTITUTION, AS AMENDED NOVEMBER 7, 1972, THAT THE LANGUAGE CONTAINED THEREIN IN THE FIRST SENTENCE PROCEEDING THE WORD "EXCEPT" HAS NO PRACTICAL MEANING TODAY; FURTHER, THAT IN CONSIDERING THE ENTIRE SECTION 8 AS AMENDED IN REFERENCE IN REAL PROPERTY THAT IN DETERMINING ITS ASSESSED VALUE FOR AD VALOREM TAX PURPOSES, ALL SUCH PROPERTY MUST BE EVALUATED FOR ITS HIGHEST AND BEST USE FOR WHICH THE PROPERTY IS ACTUALLY USED OR WAS CLASSIFIED FOR USE AND THAT THE FAIR CASH VALUE OF THAT PROPERTY FOR THAT USE MUST BE DETERMINED AS IF SOLD AT A FAIR VOLUNTARY SALE; FURTHER, THAT FOLLOWING THE ABOVE PROCEDURE MAY RESULT IN THE FAIR CASH VALUE FOR THE HIGHEST AND BEST USE BEING SYNONYMOUS WITH THE FAIR CASH VALUE BASED SOLEY ON A FAIR VOLUNTARY SALE WHEN SUCH PROPERTY IS IN FACT SOLD ON THE BASIS OF ITS CURRENT USE.  IN ABSENCE OF LEGISLATIVE ACTION, THE RESPONSIBILITY TO DETERMINE ALL USE OF CLASSES RESTS WITH THE OKLAHOMA TAX COMMISSION PURSUANT TO 68 Ohio St. 1971 2403 [68-2403] . CITE: ARTICLE X, SECTION 6(A) (JAMES H. GRAY)